Blandford, J.
1. When this case was here at the last, term, on substantially the same facts as are now brought up, this court held that it was error'to award a non-suit; that an administrator can recover from a bidder at his sale, who fails to comply with his bid, the difference between the amount bid and what the land subseuuently sold for; that if the second sale be delayed at the instance of the bidder, this delay will not relieve him ; and that, if the second bidder does not comply with his bid, and the property is sold a third time, and the last sale is delaymd at the instance of the first bidder, he will still be liable for the difference between what the property brought at the last sale and the amount of his bid at the first sale.
2. It was error to charge, in effect, that if the bidder at the second sale bid for himself, and not as agent of the bidder at the first sale, then the administrator could not recover. The liability of the bidder at the first sale continued until thefinal sale, the bidder at the second sale having refused to comply with his bid; and when the sale was completed and the terms complied with by the bidder, then the measure of the first *199bidder’s liability was fixed at the difference between his bid and what the property brought at the final sale.
Dabney & Fouche, for plaintiff in error.
Wright, Meyerhardt <te Wright, for defendant.
3. Whether 'a delay in offering the property for sale a second time, when it has once been offered and the bidder has refused to comply with his bid, is unreasonable or not, is a mixed question of láw and fact; to be determined by the jury under proper instructions from the court, and it is error for the court to determine this question himself.
Judgment reversed.